DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06 October 2021, with respect to the rejection(s) of claim(s) 21-40 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Fan (US 2019/0179821 A1), Larson (US 2017/0272255 A1), and Nguyen et al. (US 2019/0260592 A1).
It should be noted that, during the interview with applicant’s representative on 04 October 2021, applicant’s representative was notified how the preliminary amendment claims would be rejected in the subsequent Office Action.  As indicated in applicant’s arguments, the examiner suggested the claim language of claim 26 be included within each independent claim and indicated this could be allowable subject matter.  However, after performing a search and considering the claims and cited prior art, the examiner has concluded that the claim 26 limitations are not allowable over the newly cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 21-24, 28-31, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,005,844. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between the instant application claims and the patented claims:

Application claim 21 corresponds to the patent claim 1:

a) the claimed preamble “A computer-implemented method…smart contract call,” (lines 1-2) corresponds to the preamble "A computer-implemented method…smart contract call” (lines 1-2) of patent claim 1;

b) the claimed “receiving, by a…a smart contract,” (lines 3-10) corresponds to "receiving, by a…the smart contract,” (lines 4-16) of patent claim 1;



d) the claimed “executing, by the…smart contract method,” (lines 12-18) corresponds to "executing, by the…smart contract method,” (lines 23-33) of patent claim 1; and

e) the claimed “providing, by the…contract is completed,” (lines 19-20) corresponds to "providing, by the…contract is completed,” (lines 34-36) of patent claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.
Allowance of application claim 1 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claim 1.  Therefore, obviousness-type double patenting is appropriate.

Claim 22 corresponds to claim 2.
Claim 23 corresponds to claim 3.
Claim 24 corresponds to claim 4.
Claim 28 corresponds to claim 5.
Claim 29 corresponds to claim 6.
Claim 30 corresponds to claim 7.

Claim 35 corresponds to claim 9.
Claim 36 corresponds to claim 10.
Claim 37 corresponds to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 28, 29, 31, 35, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US 2019/0238525 A1) in view of Puddu et al. (US 2020/0067697 A1) in view of Fan (US 2019/0179821 A1) and further in view of Dobrek et al. (US 10,146,792 B1).
Regarding claim 21, Padmanabhan teaches a computer-implemented method for blockchain-based smart contract call, the computer- implemented method comprising: 
receiving, by a node device of a blockchain, i.e. a hosted computing environment that acts as a blockchain node (Fig. 1A, el. 111; Para. 56), a target transaction initiated by a client device, i.e. a user client device (Fig. 1A, el. 106A-C), of a blockchain, e.g. receiving a request from the client device at a hosted computing environment that acts as a blockchain node (Fig. 1A, el. 111; Para. 56, 114, 115), 
wherein the target transaction comprises description information that identifies a call rule used to initiate a call, wherein the description information comprises a transaction type field, e.g. wherein the transaction includes the transaction type in an application specific data field or in a field in a header portion and wherein the transaction type is used to search a transaction type database in order to return a consensus protocol type (Para. 110, 111, 114-116),
wherein the call rule comprises a message type field specifying a supported transaction type that matches transaction type information in the transaction type field, e.g. wherein the transaction type is used to search the transaction type database in order to return the consensus protocol type (Para. 110, 111, 116);
obtaining, by the node device, the call rule preconfigured for the target transaction, e.g. obtaining the consensus protocol type for the transaction (Para. 110, 111, 116);
executing, by the node device, the call rule, e.g. validating the transaction using the consensus protocol type (Para. 116); and
providing, by the node device, a call result to the client device, e.g. returning response packets or other replies or responses to the client device (Para. 55).
Padmanabhan does not clearly teach wherein the call rule comprises a smart contract field specifying a smart contract identifier of the smart contract, and a smart contract method field specifying at least one smart contract method in the smart contract; executing, by the node device, the call rule to initiate a call for the smart contract, comprising:  reading the smart contract identifier of the smart contract from the smart contract ID field and reading the at least one smart contract method from the smart contract method field; obtaining the smart contract based on the smart contract identifier and finding the at least one smart contact method in the smart contract; and initiating the call for the at least one smart contract method; and providing, by the node device, a call result to the client device when the call for the smart contract is completed. 
Puddu teaches receiving a target transaction initiated by a client device of a blockchain, wherein a target transaction comprises description information that identifies a call rule used to initiate a call for a smart contract, wherein the description information comprises a transaction type, and wherein the call rule comprises a smart contract field specifying a smart contract identifier of the smart contract, and a smart contract method field specifying at least one smart contract method in the smart contract, e.g. utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions, such as specifying that one function accepts mutable transactions, while another one only deals with immutable ones (Para. 157-159);
obtaining, by the node device, the call rule for the target transaction, e.g. finding the relevant access rights using an account policy in the system chaincode whenever a transaction is to be executed and obtaining the smart contract function transaction type conditions based on the transaction type (Para. 159); and
executing, by the node device, the call rule to initiate a call for a smart contract, comprising:  reading the smart contract identifier of the smart contract from the smart contract ID field and reading the at least one smart contract method from the smart contract method field, e.g. checking the access rights corresponding to the smart contract identifier and smart contract function and executing the contract function (Para. 159, 165).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan to include wherein the call rule comprises a smart contract field specifying a smart contract identifier of the smart contract, and a smart contract method field specifying at least one smart contract method in the smart contract; and executing, by the node device, the call rule to initiate a call for the smart contract, comprising:  reading the smart contract identifier of the smart contract from the smart contract ID field and reading the at least one smart contract method from 
Padmanabhan in view of Puddu does not explicitly teach obtaining the smart contract based on the smart contract identifier and finding the at least one smart contact method in the smart contract; and initiating the call for the at least one smart contract method; and providing, by the node device, a call result to the client device when the call for the smart contract is completed.
Fan teaches executing, by a node device, a call rule, e.g. a first smart contract (Fig. 3), to initiate a call for a smart contract, e.g. a second smart contract (Fig. 3), comprising:
reading a smart contract identifier of the smart contract from a smart contract ID field and reading an at least one smart contract method from a smart contract method field, e.g. an address of the second smart contract and a plurality of query methods may be published to the first smart contract; the first smart contract may invoke the address of the second smart contract and query method based on the type of data source and information requested (Para. 51-53);
obtaining the smart contract based on the smart contract identifier and finding the at least one smart contact method in the smart contract, e.g. the first smart contract may select and invoke the address of the second smart contract and query method based on the type of data source and information requested (Para. 51-53); and
initiating the call for the at least one smart contract method, e.g. sending a query request from the first smart contract to the second smart contract, wherein the request is sent by invoking the selected second smart contract address and selected query method (Para. 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan in view of Puddu to include obtaining the smart contract based on the smart contract identifier and finding the at least one smart contact method in the smart contract; and initiating the call for the at least one smart contract method, using the known method of sending a query request from the first smart contract to the second smart contract, wherein the request is sent by invoking the selected second smart contract address and selected query method, and wherein the address of the second smart contract and query method may be selected and invoked based on the type of data source and information requested, as taught by Fan, in combination with the smart contract calling system of Padmanabhan in view of Puddu, for the purpose of enabling the access of the smart contracts to a variety of data sources in a unified standard manner on the blockchain while ensuring the security of the access (Fan-Para. 7).

Dobrek teaches teach providing, by a node device, a call result to a client device when a call for a smart contract is completed, e.g. returning and filling the user’s request with a return value (Col. 7, line 53-Col. 8, line 9; Col. 8, lines 41-56; Col. 9, lines 43-52; Col. 11, line 55-Col. 12, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan in view of Puddu in view of Fan to include providing, by the node device, a call result to the client device when the call for the smart contract is completed, using the known method of returning and filling the user’s request with a return value, as taught by Dobrek, in combination with the smart contract calling system of Padmanabhan in view of Puddu in view of Fan, for the purpose of providing the user with feedback from the transaction.

Regarding claim 22, Padmanabhan in view of Puddu in view of Dobrek teaches wherein obtaining the call rule configured for the target transaction comprises:  searching for the call rule whose supported transaction type corresponds to the transaction type of the target transaction; and determining the call rule as the call rule preconfigured for the target transaction, e.g. wherein the transaction includes the transaction type in an application specific data field or in a field in a header portion and wherein the transaction type is used to search a transaction type database in order to return a consensus protocol type (Padmanabhan-Para. 110, 111, 114-116); utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions (Puddu-Para. 159); the first smart contract may select and invoke the address of the second smart contract and query method based on the type of data source and information requested (Fan-Para. 53).

Regarding claim 24, Padmanabhan in view of Puddu in view of Dobrek teaches wherein the call rule comprises a call parameter that is input to the at least one smart contract method for execution, e.g. utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions (Puddu-Para. 159); smart contract name, function, and arguments to the function (Dobrek-Col. 7, lines 44-62; Col. 8, lines 10-29).

Regarding claim 28, the claim is analyzed with respect to claim 1.  Padmanabhan in view of Puddu in view of Fan in view of Dobrek further teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the operations, e.g. a computer readable storage medium (Padmanabhan-Para. 42).

Regarding claim 29, the claim is analyzed with respect to claim 22.

Regarding claim 31, the claim is analyzed with respect to claim 24.

Regarding claim 35, the claim is analyzed with respect to claim 21.  Padmanabhan in view of Puddu in view of Fan in view of Dobrek further teaches a computer-implemented system, comprising: one or more computers, e.g. a computer (Padmanabhan-Para. 42); and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations, e.g. a computer readable storage medium (Padmanabhan-Para. 42).

Regarding claim 36, the claim is analyzed with respect to claim 22.

Regarding claim 38, the claim is analyzed with respect to claim 24.

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Puddu in view of Fan in view of Dobrek and further in view of Blake et al. (US 2019/0123895).

Padmanabhan in view of Puddu in view of Fan in view of Dobrek further teaches wherein before executing the call rule to initiate the call for the smart contract, the method comprises:  verifying identities using keys (Puddu-Para. 87, 97, 159); and executing the relevant smart contract function (Puddu-Para. 87, 97, 159).
Padmanabhan in view of Puddu in view of Fan in view of Dobrek does not clearly teach wherein before executing the call rule to initiate the call for the smart contract, the method comprises:  performing authentication of a signature of the target transaction based on an authorized public key in the call rule, wherein the signature of the target transaction is based on a private key held by the client device; determining that the authentication of the signature of the target transaction succeeds; and in response to determining that the authentication of the signature of the target transaction succeeds, executing the call rule to initiate the call for the smart contract.
Blake teaches wherein before executing a transaction, the method comprises: 
performing authentication of a signature of a target transaction based on an authorized public key, wherein the signature of the target transaction is based on a private key held by a client device, e.g. verifying the validity of the transaction by verifying the signature with the public key, wherein the signature is based on the private key of the client (Para. 66, 72, 74, 168, 181-183); 
determining that the authentication of the signature of the target transaction succeeds, e.g. verifying the validity of the transaction by verifying the signature with the public key (Para. 66, 72, 74, 169, 181-183); and 
in response to determining that the authentication of the signature of the target transaction succeeds, executing the transaction, e.g. verifying the validity of the transaction by verifying the signature with the public key and recording the transaction (Para. 66, 72, 74, 169, 181-183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan in view of Puddu in view of Fan in view of Dobrek to include wherein before executing the call rule to initiate the call for the smart contract, the method comprises:  performing authentication of a signature of the target transaction based on an authorized public key in the call rule, wherein the signature of the target transaction is based on a private key held by the client device; determining that the authentication of the signature of the target transaction succeeds; and in response to determining that the authentication of the signature of the target transaction succeeds, executing the call rule to initiate the call for the smart contract, using the known method of verifying the validity of the transaction by verifying the signature with the public key prior to recording the transaction, as taught by Blake, in combination with the smart contract calling system of Padmanabhan in view of Puddu in view of Fan in view of Dobrek, for the purpose 

Regarding claim 30, the claim is analyzed with respect to claim 23.

Regarding claim 37, the claim is analyzed with respect to claim 23.

Claims 25, 26, 32, 33, 29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Puddu in view of Fan in view of Dobrek and further in view of Larson (US 2017/0272255 A1).
Regarding claim 25, Padmanabhan in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Padmanabhan in view of Puddu in view of Fan in view of Dobrek does not clearly teach wherein the call rule comprises one or more wildcard characters.
Larson teaches a call rule comprises one or more wildcard characters, e.g. including wildcard flags in VPN name pair rules, wherein the wildcard flags allow for either maintaining a standing VPN with every VPN device or allow a VPN opportunity connection from any VPN device (Para. 68, 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan in view of Puddu in view of Fan in view of Dobrek to include wherein the call rule comprises one or more wildcard characters, by applying the known technique of including wildcard flags in VPN name pair rules, wherein the wildcard flags allow 

Regarding claim 26, Padmanabhan in view of Puddu in view of Fan in view of Dobrek in view of Larson teaches wherein the one or more wildcard characters are in the smart contract method field, and wherein the one or more wildcard characters indicate that all smart contract methods in the smart contract are to be called, e.g. including wildcard flags in VPN name pair rules, wherein the wildcard flags allow for either maintaining a standing VPN with every VPN device or allow a VPN opportunity connection from any VPN device (Larson-Para. 68, 69).

Regarding claim 32, the claim is analyzed with respect to claim 25.

Regarding claim 33, the claim is analyzed with respect to claim 26.

Regarding claim 39, the claim is analyzed with respect to claim 25.

.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Puddu in view of Fan in view of Dobrek and further in view of Nguyen et al. (US 2019/0260592 A1).
Regarding claim 27, Padmanabhan in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Padmanabhan in view of Puddu in view of Fan in view of Dobrek further teaches all smart contract modules have access to information about the current transaction, such as the signer, transaction ID, timestamp, etc. (Dobrek-Col. 9, lines 54-62).
Padmanabhan in view of Puddu in view of Fan in view of Dobrek does not clearly teach wherein the call rule comprises a time stamp corresponding to a moment at which the target transaction is initiated.
Nguyen teaches wherein a call rule comprises a time stamp corresponding to a moment at which a target transaction is initiated, e.g. sending a vendor transaction request to a server, wherein the request includes transaction event data and an event timestamp; producing a set of functional operations that collectively represent the request, wherein each functional operation includes the timestamp of the transaction event time-of-occurrence and the transaction record; the functional operations are then sent to a transaction smart contract, wherein the contract instance is dependent on the function specified and the input data provided with the functional operation request (Para. 70, 71, 74, 75, 85-86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan in view of Puddu in view of Fan in view of Dobrek to include wherein the call rule comprises a time stamp corresponding to a moment at which the target transaction is initiated, using the known method of sending a vendor transaction request to a server, wherein the request includes transaction event data and an event timestamp; producing a set of functional operations that collectively represent the request, wherein each functional operation includes the timestamp of the transaction event time-of-occurrence and the transaction record; the functional operations are then sent to a transaction smart contract, wherein the contract instance is dependent on the function specified and the input data provided with the functional operation request, as taught by Nguyen, in combination with the smart contract calling system of Padmanabhan in view of Puddu in view of Fan in view of Dobrek, for the purpose of enabling well-defined transactions, representing discrete events in the transactional history to be recorded in the secure distributed ledger (Nguyen-Para. 18).

Regarding claim 34, the claim is analyzed with respect to claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gormley (US 2020/0007549 A1)--Gormley discloses utilizing wildcards within rules (Para. 35, 43).

Dash et al. (US 10,368,360 B1)—Dash discloses utilizing wildcards in rules (Col. 3, line 37-Col. 4, line 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




25 October 2021
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498